internal_revenue_service uil nos 7702a number release date cc dom fi p plr-116372-98 date ancillary receiver company a date b state c reinsurer state f number g year h date i amount j dear this is in response to the ruling_request of date b as supplemented submitted by the commissioner of insurance of state c as ancillary receiver of company a regarding the federal tax treatment under the internal_revenue_code of certain transactions described below company a is a state f life_insurance_company which was licensed to do business in more than number g states including state c company a became insolvent in year h on date i the insurance commissioner of state f the state of company a’s domicile obtained a court order placing company a in conservatorship where it still resides when company a first sought a certificate of authority to conduct business in state c company a was required to place in the custody of the insurance commissioner for state c certain government guaranteed securities having a then- value of approximately amount j the special deposit the special deposit was required to be increased from time to time based on the growth in company a’s business with state c policyholders the purpose of the special deposit was to provide security for state c policyholders in the event of nonperformance of company a’s contractual obligations to the policyholders and their beneficiaries accordingly when company a was placed in conservatorship in state f the insurance commissioner of state c obtained an order from the state c court establishing an ancillary receivership by that order the ancillary receiver was appointed and directed to liquidate the special deposit and state c liabilities of company a from that point forward after some litigation to settle the rights to the special deposit the original conservatorship in state f and the ancillary receivership in state c have operated separately although information has been exchanged as necessary pursuant to the court’s order the ancillary receiver has developed an overall plan the plan to liquidate company a pursuant to the plan the ancillary receiver has arranged where possible for the reinsurance of certain blocks of company a's business by creditworthy insurance_companies including the reinsurer reinsurer is a life_insurance_company subject_to federal income_taxation as a life_insurance_company under part i of subchapter_l of the code and is an accrual-basis calendar-year taxpayer in order to accomplish the reinsurance of company a’s contracts the plan requires that company a’s contracts be in some cases restructured to correspond to contract forms currently in use by a reinsurer because the special deposit are expected to be sufficient to meet company a's state c liabilities the plan does not require downward adjustments to the account values of company a's contracts further because there is no reduction in the value of the contracts holders of company a contracts were not given an opportunity to agree or disagree with the restructuring of their contracts or to the reinsurance of the restructured contracts the ancillary receiver plans to dispose through assumption_reinsurance of blocks of business the contracts to the reinsurer these life_insurance and annuity_contracts will be restructured to match the reinsurer’s contract forms immediately before the reinsurance arrangement is consummated the economic rights and benefits of the restructured contracts immediately after the restructuring will be substantially_similar to the economic rights and benefits of the contracts immediately before the restructuring the restructuring will be accomplished by endorsement the pending assumption_reinsurance transactions were the result of a bidding process involving several potential reinsurers conversion of the assumed contracts to existing policy forms of a bidder had a material effect on the bidder’s anticipated costs of administering the assumed contracts and was a material consideration in bidding the ancillary receiver represents that the restructuring of these contracts to conform with the reinsurer’s policy forms will occur as an integral part of the state c ancillary receivership of company a and will occur pursuant to the order and approval of the state c court no terms of any of the restructured contracts to be assumed and reinsured by the reinsurer will be changed by the assumption_reinsurance transaction except that the reinsurer will become the insurer of the contracts under the agreements the reinsurer will deliver to each policyholder of an assumed contract a certificate confirming its assumption of all of company a's liabilities under the contract a policyholder has no further claims against company a upon the assumption of the contract by the reinsurer the ancillary receiver represents that the contracts to be assumed that are issued as life_insurance policies constitute life_insurance contracts for federal_income_tax purposes further the ancillary receiver represents that the contracts to be assumed that are issued as annuity_contracts constitute annuity_contracts for federal_income_tax purposes law and analysis sec_1035 of the internal_revenue_code provides that no gain_or_loss is recognized on the exchange of -- a contract of life_insurance for another contract of life_insurance or for an endowment or annuity_contract a contract of endowment_insurance either for another contract of endowment_insurance that provides for regular payments beginning at a date not later than the date payments would have begun under the contract exchanged or for an annuity_contract or an annuity_contract for an annuity_contract see also sec_1_1035-1 of the income_tax regulations the legislative_history of sec_1035 states that exchange treatment is appropriate for individuals who have merely exchanged one insurance_policy for another better suited to their needs and who have not actually realized gain h_r rep no 83d cong 2d sess sec_1031 provides in part that if an exchange would be within the provisions of sec_1035 if it were not for the fact the property received in exchange consists not only of property permitted by these provisions to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1031 provides for property acquired in an exchange described in sec_1035 that the basis shall be the same as that of the property exchanged decreased in the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer that was recognized on such exchange revproc_92_57 1992_2_cb_410 addresses the effect on policyholders of the modification or restructuring of an annuity life_insurance or endowment_contract issued or assumed through reinsurance by a financially troubled insurance_company if the modification or restructuring is an integral part of the rehabilitation plan and is approved by the state insurance commissioner state court or other responsible state official then the service will treat the modification or restructuring as not having an effect on the date that the contract was issued entered into or purchased for purposes of sec_72 sec_101 sec_264 sec_7702 and sec_7702a and also as not resulting in retesting or the start of a new test period under sec_7702 b - e and 7702a c accordingly based solely on the information submitted and on the representations made it is held that the restructuring of the contracts that are subject_to the assumption_reinsurance transaction which was entered into by the ancillary receiver with the reinsurer in accordance with the plan pursuant to which the reinsurer will assume the contracts after the contracts are restructured in company a will not have an effect on the date that each contract was issued entered into or purchased for purposes of sec_72 sec_101 sec_264 sec_7702 and sec_7702a and will not require retesting or the start of a new test period under sec_264 sec_7702 b - e and 7702a c no opinion is expressed as to the tax treatment of the contracts under the provisions of other sections of the code and income_tax regulations which may also be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return to be filed by company a for the taxable_year that includes the date upon which the assumption_reinsurance agreement covering the contracts is closed sincerely yours assistant chief_counsel financial institutions products by __________________________ donald j drees jr senior technician reviewer branch
